Appeal by the defen*710dant from a judgment of the County Court, Westchester County (Murphy, J.), rendered April 19, 1996, convicting him of murder in the second degree, assault in the first degree, and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant has failed to preserve for appellate review his contention that the hearsay testimony presented at the Wade hearing was insufficient to establish the confirmatory nature of the identification made by one of the witnesses (see, CPL 470.05 [2]; People v Garcia, 216 AD2d 412; People v Campbell, 187 AD2d 442). In any event, the contention is without merit (see, People v Terry, 224 AD2d 202).
Since the People did not exhaust their peremptory challenges, the defendant’s challenge to the removal of one of the prospective jurors for cause is not reviewable on appeal (see, CPL 270.20 [2]; People v Velez, 223 AD2d 414).
The contention raised in the defendant’s supplemental pro se brief is without merit. S. Miller, J. P., Santucci, Krausman and Luciano, JJ., concur.